UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7059



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DERRICK LAMONT ROBERTSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:00-cr-00103-H-1)


Submitted:   November 3, 2006          Decided:     November 22, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Lamont Robertson, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Derrick Lamont Robertson appeals the district court’s

order dismissing his “Motion For the Court To Rule On Said Case” as

moot.    We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Robertson, No. 5:00-cr-00103-H-1 (E.D.N.C. May 3,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -